DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Line 14, the term “section” should be replaced with second.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving portion” and “positioning portion” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmori US 5,377,966 (hereinafter “Ohmori”).
Regarding claim 3, Ohmori, with reference to FIG. 8, discloses an image reading apparatus comprising: 
a medium placement part (document tray 11) including a placement surface (upper surface of 11) configured to have placed thereon a medium to be fed; 
a reading unit (“image reading mechanism”) that reads an image on the medium;
a pair of a first edge guide (55) and a second edge guide (55) that are provided at the medium placement part and that include guide surfaces that guide edges in a 
a restriction part (56) configured to take a first position (FIG. 8) between the first edge guide and the second edge guide, the restriction part at the first position pressing the medium to the placement surface wherein the restriction part is switched between the first position and a second position at which the restriction part pivots on, as an axis, a pivot shaft (see annotated FIG. 8 below) provided in an upper unit (top portion) of a casing (2) having a feed unit (30) that fees the medium, and 

    PNG
    media_image1.png
    580
    771
    media_image1.png
    Greyscale

wherein the restriction part is at the second position, the restriction part is retracted (capable of rotating to an upward position, not shown) from between the first edge guide and the second edge guide, and contacts with the upper side of the upper unit (member 56 appears capable of making contact with 2 because of curvature of 56).
with reference to FIGS. 11 and 12, discloses a medium feed device (auto document feeder) comprising: 
a medium placement part (document tray 11) including a placement surface (upper surface of 11) configured to have placed thereon a medium to be fed; 
a pair of a first edge guide (93a) and a second edge guide (93b) that are provided at the medium placement part and that include guide surfaces that guide edges in a width direction of the medium, the width direction intersecting with a feed direction of the medium; and 
a restriction part (95) configured to be switched between the first position (FIG. 11) and a second position (FIG. 12), the restriction part at the first position being configured to suppress (capable) a lift of the medium from the placement surface, the restriction part at the second position being retracted from between the first edge guide and the second edge guide, wherein the restriction part is switched between the first position and the second position when the restriction part pivots on, as an axis, a pivot shaft (pivot of a hinge, not shown) provided at the first edge guide, and 
a free-end side of the restriction part (see annotated FIG. 12, shown below) reaches the second edge guide when the restriction part is switched to the first position (capable, by sliding 93a and 93b closer together for sheets of smaller width than what is shown in FIG. 11).
Regarding claim 15, an image reading apparatus (FIGS. 3 and 6, show image reading station RS) comprising: a reading unit (“image reading mechanism”) that reads an image on the medium; and the medium feed device (30) according to claim 13 that .
    PNG
    media_image2.png
    472
    620
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmori in view of Takahashi JP 2001-328752 (hereinafter “Takahashi”, cited in the previous office action).
Regarding claim 5, Ohmori teaches the claimed invention except wherein the restriction part includes a rotary body that is provided at a contact portion of the restriction part with respect to the medium and that rotates in the feed direction.
Takahashi teaches a similar device with a restriction part (66) arranged above a center portion of a sheet, in a sheet width direction.  The restriction part includes a rotary body (70) that contacts a sheet and rotates thereby reducing conveyance resistance to a sheet that is being fed.
	It would have been obvious to one of ordinary skill in the art at time the application was effectively filed to modify Ohmori’s restriction part  with a rotary body at a contact part in order to reduce any conveyance resistance as a sheet is being fed downstream.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 6, 9, 10, 12 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 3 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagai US 2017/0054864 (cited in most recent IDS, restriction part 30, capable of being in contact with an upper unit 12c, not shown, at a retracted position) and Michiwaki et al. JP 2008-133114 appear to be other 102 or 103 references for at least claim 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656